DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 103 are withdrawn in light of the amendments made in the reply of 5/3/2022.

Allowable Subject Matter
Claims 1-7, 9-10, 12-14, 16-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, and 21, the prior art, alone or in combination, fails to teach or suggest a metallic feature extending from a back surface of the semiconductor substrate down into the semiconductor substrate, wherein a bottom surface of the metallic feature stops at an intermediate level between the back surface and a front surface of the semiconductor substrate, in combination with the other limitations of the claim.
Regarding claims 9-10, 12-14, 22 and 24, the prior art, alone or in combination, fails to teach or suggest a solder region; a plurality of polymer layers, wherein the solder region extends into a bottom layer in the plurality of polymer layers; a plurality of redistribution lines in the plurality of polymer layers, wherein the solder region contacts one of the plurality of redistribution lines; a plurality of dielectric layers, wherein an additional bottom layer in the plurality of dielectric layers is over and physically contacting a top layer in the plurality of polymer layers, and the plurality of dielectric layers comprise low-k dielectric materials; and  TSMP2017o877USo3Page 3 of 11a first device die over and electrically coupling to the plurality of dual damascene structures, in combination with the other limitations of the claim.
Regarding claims 16-19 and 23, see previous Office Action of 3/3/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896